Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 14, 2020 has been entered.  Claims 20, 21, and 23-46 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 33 and 36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Nothing in the specification as filed appears to disclose the concept of 90% of the nanoparticles being disposed on surfaces of the metal particles.  Note that this is not the same as the recitation in claim 37 (which is not rejected under this statute) of nanoparticles being disposed on 90% of the surface area of the metal particles.


Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2015/0337423).
Martin discloses compositions including nanoparticles disposed on surfaces of metal particles.  The exemplary embodiments of Martin are directed to zirconium hydride particles disposed on aluminum alloy particles, within the scope of the present claims.  Para. [0071] of Martin calls out an embodiment where 95% of the surface area is covered by nanoparticles.  With respect to claims 40, 41 and 42, para. [0072-0073] of Martin indicates a particle size significantly overlapping that presently claimed, and with a microparticle size of 10-500 microns and nanoparticle size of 10-500 nm for a ratio of about 1000.With respect to claims 43 and 44, para. [0066-0070] of Martin discloses the presence of various assembly aids within the scope of the instant claims.
Martin does not specify the volume% concentration of nanoparticles in the prior art material as set forth in instant claims 37 and 38, and does not specify the average number ratio of nanoparticles to metal particles as defined in instant claim 39.  However,
a) With respect to volume% concentration of nanoparticles, while Martin does not directly disclose this parameter, para. [0085] of Martin indicates the weight ratio of 
b) Given the much smaller size of the nanoparticles in the prior art relative to the underlying metal particles, it is a reasonable assumption that in order to form a sufficient amount of coating on the metal particles, one would need a number of nanoparticles several orders of magnitude larger than the number of metal particles.
Thus, the disclosure of Martin et al. is held to establish a prima facie case of obviousness of a composition as presently claimed.

			Response to Arguments
Applicant’s amendment and remarks filed December 14, 2020 have been fully considered, with the following effect:
a) All prior rejections under 35 USC 102, 103 and 112 are withdrawn.
b) The terminal disclaimer filed on December 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,030,292, or beyond the term of any patent granted on Application No. 15/880488 or 16/223858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of the other patent and/or applications.
c) On page 10 of the remarks, Applicant argues that Martin does not teach or suggest nanoparticles disposed on at least 90% of the surface area of metal particles, 

			Allowable Subject Matter
Claims 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art discloses or suggests any reason to have a certain degree of lattice matching between the nanoparticles and the metal particles in a composition as claimed.  Claims 20, 21, 23-32, 34 and 35 are allowable over the prior art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 18, 2020